DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Action is responsive to Application filed 12/24/2019. 
3. Claims 1-18 are examined and pending, in which claims 1-12 are allowable, claims 13-18 are rejected and claims 1, 9 and 17 are independent.
Information Disclosure Statement
4. The information disclosure statements filed 12/24/2019 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been signed as attached.
Claim Rejections - 35 USC § 101
5. 35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.1. Claims 13-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 13, the claim recites a computer program product comprising program instructions on a non-transitory computer-readable storage medium. Even though the instructions reside on non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium is not explicitly recited as a component of the computer program product. As such, the computer program product does not have any physically structured hardware as component. The only component “instructions”, to the best, a module or software, which are not a series of steps or act as a processor, nor a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.
As a note, the subject matter “a computer program product comprising program instructions on a non-transitory computer-readable storage medium” is not the same as statutory subject matter “a computer program product comprising a non-transitory computer-readable storage medium having program instructions stored thereon”.
Descriptive material can be characterized as either “functional descriptive material” or “nonfunctional descriptive material.” Both types of “descriptive material” are non-statutory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994). 
Merely claiming non-functional descriptive material, i.e., even if stored on a computer-readable medium, in a computer, executed by a processor, or on an electromagnetic carrier signal, abstract ideas does not make it statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8: (noting that the claims for an algorithm in Benson were unpatentable as abstract ideas because “the sole practical application of the algorithm was in connection with the programming of a general purpose computer”).

As per claims 14-18, the claims depend upon claim 13 directly or indirectly and inherit the deficiency of being non-statutory from claim 13 and do not rectify the deficiency individually or by inheritance. Therefore, the consequence is non-statutory.
Allowable Subject Matter
6. Claims 1-12 are allowed and 13-18 are rejected above as being directed to non-statutory subject matter. Claims 13-18 would be allowable if amended to overcome the rejections and the claims remain reciting all other subject matters as currently recited.
Reasons for Allowable
7. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's efforts for searching prior art disclosing the subject matters claimed by the instant application, searches were conducted on various domains. Below references were obtained as results of searches conducting on PE2E, Google Patents, Google Scholar, IEEE.com, ACM.com, Google.com and IP Discover. The references represent the prior art disclosing subject matters most closely similar to the claimed of the instant application.

Gounalis, Anthony J.: “SYSTEM AND METHOD FOR SELECTING A RECEIVER HARDWARE CONFIGURATION TO DETECT EMITTER SIGNALS”, (United States Patent Application Publication 20040133380 A1, filed 2003-09-30 and published 2004-07-08, hereafter “Gounalis”);

Mesecher; David Keith: “MULTI-PLATFORM PRECISION PASSIVE LOCATION OF CONTINUOUS WAVE EMITTERS”, United States Patent 8949247 B2, filed December 18, 2008 and issued June 25, 2009, hereafter “Mesecher”); and

Yannone et al.: “PASSIVE RF, SINGLE FIGHTER AIRCRAFT MULTIFUNCTION APERTURE SENSOR, AIR TO AIR GEOLOCATION”, (United States Patent Application Publication 20150356314 A1, filed June 30, 2014, 2016 and published December 10, 2015, hereafter “Yannone”).

The subject matters of the instant application are mainly, creating two database based on matrix probabilities of plurality of possible emitter type combinations being on a single platform of the plurality of possible platform types, and probability that each of the plurality of possible platform types is the detected type given each of the plurality of possible combinations, respectively.  The application further receiving and analyzing emitter signals and determining: the probability that a detected emitter is of a particular type, a probability that each of the possible emitter type combinations occurred, determining a probability for each of the plurality of platform types that the respective platform type was detected and determining the target platform type having the highest determined probability is the specific platform type detected.

None of the references searches and retrieved as high-lighted above teaches all the subject matters as high-lighted above, especially the four functionally dependent steps for determining different probabilities sequentially.

The references cited above each mainly teaches a couple of the high-lighted subject matters. However, combining up together all the above references will not cover all the high-lighted features, further, even if the “pieced up reference” as such does not teach the flow of functional dependency as recited in the instant application.

Therefore, after further review of the claims and the above mostly close references obtained, the Examiner is persuaded that features high-lighted above and combined below on the subject matter of dynamically updating a search index as detailed below which is distinctive from prior art: 

“configuring a first database according to a first matrix, 
the first matrix comprising a respective probability for each of a plurality of possible emitter type combinations being on a single platform of the plurality of possible platform types;
configuring a second database according to a second matrix, 
the second matrix comprising a probability that each of the plurality of possible platform types is the detected type given each of the plurality of possible combinations in the first matrix;
receiving emitter signals from a plurality of emitters on a target  platform, the emitter signals being detected by the receiver on the tracking platform in response to a tracking signal;
analyzing the emitter signals to identify the number of detected emitters and the type of each detected emitter based on the first matrix;
determining the probability that a detected emitter is of a particular type for all the detected emitters and all the emitter types using information obtained from the emitter signals;
determining a probability that each of the possible emitter type combinations occurred using the first matrix and the probability that a detected emitter is of a particular type;

determining a probability for each of the plurality of platform types that the respective platform type was detected using the probability that each of the possible emitter type combinations occurred and the second matrix; and
determining the target platform type having the highest determined probability is the specific platform type detected."

An update search on prior art in domains (EAST, Google Patents, Google Scholar, IEEE.com, ACM.com, Google.com and IP Discover, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, Google Patents, Google Scholar, IEEE.com, ACM.com, Google.com and IP Discover etc.) do not fairly teach or suggest teaching of the subject matter as described and highlighted above and disclosed in each of the independent claims 1, and 7. 

Claims (2-6) and (8-12) are directly or indirectly dependent upon the independent claims 1, and 7, respectively, and are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1 - 12 are allowed.

References
8.1. The prior art made of record
A. US Patent US-6714155-B1.
C. US Patent Application Publication US-20090146881-A1.
B. US Patent US-11115585-B2.
D. US Patent Application Publication US-20040027257-A1.
E. US Patent Application Publication US-20050110661-A1.
F. US Patent Application Publication US-20040133380-A1.
8.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Conclusion
9.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
9.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
June 2, 2022